DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 should have been rejected under 35 U.S.C. 101 because the invention is directed to a judicial exception without significantly more.  
Claim 1 recites the method steps of: sensing a plurality of signals, generating a plurality of signals, combining the plurality of signals and analyzing said signals to monitor or predict a clinical event.
	Under the broadest reasonable interpretation the claim recites a series of steps that are practically performable in the human mind.  A human, provided a plurality of clinical parameter signals representative the plurality of clinical parameters, could combine and analyze said signals in order to monitor or predict an event.
Thus, since claim 1 recites limitations that fall within the mental processes grouping of abstract ideas and claim 1 is directed to an abstract idea.
In addition, the claim as a whole fails to integrate the abstract idea into a practical application.  Claim 1 recites the following additional elements, which for the reasons set forth below do not integrate the abstract idea into a practical application:
sensing a plurality of signals (data gathering, see MPEP 2106.05(g))
generating and combining a plurality of signals (data gathering, see MPEP 2106.05(g))
analyzing said signals to monitor or predict (data output, see MPEP 2106.05(g)).
Thus, the claim fails to integrate the abstract idea into a practical application
	Regarding dependent claims 2-8, the limitation dependent claims further define steps of analyzing and/or combining the plurality of signals, which further limit claim limitations already indicated as being directed to an abstract idea.  Therefore, claims 2-8 are also directed towards patent-ineligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halperin et al. (US 2006/0241510).
Halperin et al. discloses:

1. A method for monitoring a subject, the method comprising (e.g., [0002] & [0106]): sensing a plurality of clinical parameters of the subject without contacting the subject (e.g., via the disclosed motion sensor 30) and generating a plurality of clinical parameter signals representative of the plurality of clinical parameters; combining the plurality of the clinical parameter signals, and analyzing the combined clinical parameter signals to monitor or predict a clinical event {e.g., [0116]-[0118], [0230]-[0250] & (Fig 1 & 2)}.

2. The method recited in claim 1, wherein the clinical parameter comprises at least one of breathing rate, heart rate, coughing counts, expiration/inspiration ratios, augmented breaths, deep inspirations, tremor, restlessness patterns, and length and periodicity of a sleep stage (e.g., via the disclosed pattern analysis module {e.g., [0576]-[0578] & (Fig 2)}.

3. The method as recited in claim 1, wherein analyzing the combined clinical parameter signals comprises comparing combined clinical parameter signals to a baseline value (e.g., [0230]-[0250] & [0576]-[0578]).

4. The method as recited in claim 1, wherein combining the plurality of the clinical parameter signals comprises deriving a score for the plurality of the clinical parameter signals based on the comparison to the baseline value ([0576]-[0578]).

5. The method as recited in claim 4, wherein the method further comprises comparing the score to a threshold score value ([0576]-[0578]).

6. The method as recited in claim 5, wherein the method further comprises treating the subject in response to comparison of the score to the threshold score value ([0576]-[0578]).

7. The method as recited in claim 1, wherein the analyzing further comprises correlating variations of the combined clinical parameter signals with at least one change in therapeutic regime ([0576]-[0578]).

8. The method as recited in claim 1, wherein at least one of the plurality of clinical parameters comprises deep sleep stage, and wherein analyzing the combined clinical parameter signals during sleep stage (e.g., [0109]-[0114]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792